Case 19-40883       Doc 542   Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                           Pg 1 of 13


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )    Case No. 19-40883-659
                                                )    Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )    Jointly Administered
                       Debtors.                 )
                                                )    Hearing Date: March 14, 2019
                                                )    Hearing Time: 10:00 a.m. (Central Time)
                                                )    Hearing Location: Courtroom 7 North


                       SECOND AMENDED AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON MARCH 14, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    Cash Collateral Motion. Debtors’ Motion for Entry of Interim and Final Orders
                Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552 and Bankruptcy
                Rules 2002, 4001, and 9014 (I) Authorizing the Use of Cash Collateral, (II)
                Granting Adequate Protection, (III) Modifying the Automatic Stay and (IV)
                Scheduling a Final Hearing [Docket No. 61]

                Status: The hearing on this matter is adjourned until March 28, 2019 at 10:00
                a.m. (CT).

                Objection Deadline: March 21, 2019. The Committee’s objection deadline is
                March 22, 2019.

                Related Documents: Interim Order Authorizing the Use of Cash Collateral, (II)
                Granting Adequate Protection, (III) Modifying Automatic Stay, and (4)
                Scheduling a Final Hearing [Docket No. 138]

                Notice of Final Hearing on Certain “First Day” Motions [Docket No. 136]

                Objections Received: None to date.
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 2 of 13


       2.   DIP Motion. Debtors’ Motion for Entry of Interim and Final Orders (I)
            Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens and
            Providing Superpriority Administrative Expense Status, (III) Modifying the
            Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
            Relief [Docket No. 216]

            Status: The hearing on this matter is adjourned until March 28, 2019 at 10:00
            a.m. (CT).

            Objection Deadline: March 21, 2019. The Committee’s objection deadline is
            March 22, 2019.

            Related Documents: Declaration of Derek C. Pitts in Support of The Debtors’
            Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
            Obtain Postpetition Financing (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 246]

            Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
            Granting Liens and Providing Superpriority Administrative Expense Status, (III)
            Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V)
            Granting Related Relief [Docket No. 265]

            Objections Received: None to date.

       3.   Cash Management Motion. Debtors’ Motion Seeking Entry of Interim and Final
            Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
            Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
            (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany
            Transactions and (II) Granting Related Relief [Docket No. 11]

            Status: The hearing on this matter is adjourned until March 28, 2019 at 10:00 a.m.
            (CT).

            Objection Deadline: March 21, 2019. The Committee’s objection deadline is
            March 22, 2019.

            Related Documents: Interim Order Granting Motion of the Debtors for Entry of
            Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate
            Their Cash Management System, (B) Honor Certain Prepetition Obligations
            Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to
            Perform Intercompany Transactions and (II) Granting Related Relief [Docket No.
            89]

            Objections Received: None to date.
Case 19-40883   Doc 542     Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                         Pg 3 of 13


       4.    Motion for Relief from Stay. Joint Motion of Westchester Fire Insurance
             Company and Federal Insurance Company for Relief from the Automatic Stay to
             Cancel Surety Bonds and for Adequate Protection Pursuant to 11 U.S.C. § 362
             [Docket Nos. 278 & 290]

             Status: The hearing on this matter is adjourned until March 28, 2019 at 10:00 a.m.
             (CT).

             Objection Deadline: March 21, 2019.

             Related Documents: Motion for Expedited Hearing Regarding Joint Motion of
             Westchester Fire Insurance Company and Federal Insurance Company for Relief
             from the Automatic Stay to Cancel Surety Bonds and for Adequate Protection
             Pursuant to 11 U.S.C. § 362 [Docket No. 281].

             Objections Received: None to date.

 II.   Matters Going Forward

       1.    Store Closing Motion. Debtors’ Motion for Entry of Interim and Final Orders
             (I) Authorizing the Debtors to Assume the Consulting Agreement, (II) Approving
             Procedures for Store Closing Sales, and (III) Granting Related Relief [Docket
             No. 24]

             Status: The hearing on this matter is going forward. The Debtors included
             comments received from interested parties in the Proposed Final Order.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Declaration of Joseph A. Malfitano in Support of Debtors’
             Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
             Assume the Consulting Agreement, (II) Approving Procedures for Store Closing
             Sales and (III) Granting Related Relief [Docket No. 37]

             Interim Order Authorizing the Debtors to Assume the Consulting Agreement, (II)
             Approving Procedures for Store Closing Sales and (III) Granting Related Relief
             [Docket No. 119]

             Debtor’s Omnibus Reply to Objections to Certain First Day Motions and Related
             Relief [Docket No. 513]

             Objections Received: Limited Objection of MIR Hanson Associates, LLC to
             Debtors’ Motions for Entry of Orders: (A)(I) Authorizing Debtors to Assume the
             Consulting Agreement, (II) Approving Procedures for Store Closing Sales and
             (III) Granting Related Relief; and (B)(I) Authorizing and Approving Procedures
             to Reject or Assume Executory Contracts and Unexpired Leases and (II) Granting
             Related Relief [Docket No. 434]

             Objection of Levy Property Entities to Motion to Approve Store Closing
             Procedures [Docket No. 443]
Case 19-40883   Doc 542   Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                       Pg 4 of 13


            1604 Chestnut Associates LP to Debtors’ Motions for Entry of Orders: (A)(I)
            Authorizing Debtors to Assume the Consulting Agreement, (II) Approving
            Procedures for Store Closing Sales and (III) Granting Related Relief; and (B)(I)
            Authorizing and Approving Procedures to Reject or Assume Executory Contracts
            and Unexpired Leases and (II) Granting Related Relief [Docket No. 445]

       2.   Lease and Contract Procedures: Debtors’ Motion Seeking Entry of an Order (I)
            Authorizing and Approving Procedures to Reject or Assume Executory Contracts
            and Unexpired Leases and (II) Granting Related Relief [Docket No. 23]

            Status: The hearing on this matter is going forward. The Debtors included
            comments received from interested parties in the Proposed Final Order.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Notice of Hearing [Docket No. 137]

            Debtor’s Omnibus Reply to Objections to Certain First Day Motions and Related
            Relief [Docket No. 513]

            Objections Received: 1604 Chestnut Associates LP to Debtors’ Motions for Entry
            of Orders: (A)(I) Authorizing Debtors to Assume the Consulting Agreement, (II)
            Approving Procedures for Store Closing Sales and (III) Granting Related Relief;
            and (B)(I) Authorizing and Approving Procedures to Reject or Assume Executory
            Contracts and Unexpired Leases and (II) Granting Related Relief [Docket No.
            445]

            Limited Objection of Certain Utility Companies to the Debtors’ Motion Seeking
            Entry of An Order (I) Authorizing and Approving Procedures to Reject or
            Assume Executory Contracts and Unexpired Leases and (II) Granting Related
            Relief [Docket No. 423]

       3.   Wages Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
            Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
            Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits
            Programs, and (II) Granting Related Relief [Docket No. 5]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 12, 2019.

            Related Documents: Interim Order (I) Authorizing the Debtors to (A) Pay
            Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses
            and (B) Continue Employee Benefits Programs, and (II) Granting Related Relief
            [Docket No. 118]

            Objections Received: None to date.
Case 19-40883   Doc 542   Filed 03/14/19 Entered 03/14/19 07:35:52        Main Document
                                       Pg 5 of 13


       4.   Critical Vendors Motion. Debtors’ Motion Seeking Entry of Interim and Final
            Orders (I) Authorizing the Debtors to Pay Certain Prepetition Claims of (A)
            Critical Vendors and (B) Carriers and Warehousemen and (B) Granting Related
            Relief [Docket No. 10]

            Status: The hearing on this matter is going forward. The Debtors included
            comments received from interested parties in the Proposed Final Order.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Interim Order (I) Authorizing the Debtors to Pay Certain
            Prepetition Claims of (A) Critical Vendors and (B) Carriers and Warehousemen
            and (II) Granting Related Relief [Docket No. 88]

            Debtor’s Omnibus Reply to Objections to Certain First Day Motions and Related
            Relief [Docket No. 513]

            Objections Received: Statement of Position on Debtors’ Motion to Pay Pre-
            Petition Claims of Critical Vendors, Carriers and Warehousemen [Docket No.
            446]

       5.   Surety Bond Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
            (I) Authorizing the Debtors to Continue and Renew the Surety Bond Program on
            an Uninterrupted Basis, and (II) Granting Related Relief [Docket No. 21].

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Interim Order (I) Authorizing the Debtors to Continue and
            Renew the Surety Bond Program on an Uninterrupted Basis, and (II) Granting
            Related Relief [Docket No. 196]

            Debtor’s Omnibus Reply to Objections to Certain First Day Motions and Related
            Relief [Docket No. 513]

            Objections Received: Objection of Liberty Mutual Insurance Company and
            Safeco Insurance Company to Debtors’ Motion to Continue and Renew Surety
            Bond Program [Docket No. 429].

       6.   NOL Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
            Approving Notification and Hearing Procedures for Certain Transfers of and
            Declarations of Worthlessness with Respect to Common Stock and (II) Granting
            Related Relief [Docket No. 9]

            Status: The hearing on this matter is going forward. The Debtors included
            comments received from interested parties in the Proposed Final Order.
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 6 of 13


            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Interim Order (I) Approving Notification and Hearing
            Procedures for Certain Transfers of and Declarations of Worthlessness with
            Respect to Common Stock and (II) Granting Related Relief [Docket No. 253]

            Objections Received: None to date.

       7.   Utilities Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
            Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
            Services, (II) Determining Adequate Assurance of Payment for Future Utility
            Services, (III) Establishing Procedures for Determining Adequate Assurance of
            Payment, and (IV) Granting Related Relief [Docket No. 19]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Interim Order (I) Prohibiting Utility Providers from
            Altering, Refusing or Discontinuing Utility Services, (II) Determining Adequate
            Assurance of Payment for Future Utility Service, (III) Establishing Procedures for
            Determining Adequate Assurance of Payment and (IV) Granting Related Relief
            [Docket No. 194]

            Debtor’s Omnibus Reply to Objections to Certain First Day Motions and Related
            Relief [Docket No. 513]

            Objections Received: Objection of Certain Utility Companies to the Debtors’
            Motion Seeking Entry of an Interim and Final Orders (I) Prohibiting Utility
            Providers from Altering, Refusing or Discontinuing Utility Services, (II)
            Determining Adequate Assurance of Payment for Future Utility Services, (III)
            Establishing Procedures for Determining Adequate Assurance of Payment, and
            (IV) Granting Related Relief [Docket No. 422] [WITHDRAWN – DOCKET
            NO. 514]

       8.   Insurance Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
            (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered into
            Prepetition and Satisfy Prepetition Obligations Related Thereto and (B) Renew,
            Supplement, or Purchase Insurance Policies, and (II) Granting Related Relief
            [Docket No. 20]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52         Main Document
                                        Pg 7 of 13


             Related Documents: Interim Order (I) Authorizing the Debtors to (A) Continue
             Insurance Coverage Entered into Prepetition and Satisfy Prepetition Obligations
             related thereto and (B) Renew, Supplement, or Purchase Insurance Policies and
             (II) Granting Related Relief [Docket No. 195]

             Objections Received: None to date.

       9.    Taxes Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
             Authorizing the Payment of Certain Prepetition Taxes and Fees and (II) Granting
             Related Relief [Docket No. 28]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order (I) Authorizing the Payment of Certain
             Prepetition Taxes and Fees and (II) Granting Related Relief [Docket No. 200]

             Objections Received: None to date.

       10.   Armstrong Teasdale Retention Application. Application of the Debtors and
             Debtors in Possession, Pursuant to Sections 327(A) and 329(A) of the Bankruptcy
             Code, Bankruptcy Rules 2014(A) and 2016(B), and Local Bankruptcy Rules
             2014(A) and 2016-1, for an Order Authorizing the Debtors and Debtors in
             Possession to Retain and Employ Armstrong Teasdale LLP as Co-Restructuring
             Counsel Effective Nunc Pro Tunc to the Petition Date [Docket No. 25]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order (I) Authorizing the Debtors and Debtors in
             Possession to Retain and Employ Armstrong Teasdale LLP as Co-Restructuring
             Counsel Effective Nunc Pro Tunc to the Petition Date and (II) Scheduling Final
             Hearing [Docket No. 197]

             Supplemental Declaration of Richard W. Engel, Jr. in Support of the Application
             of the Debtors Pursuant to Sections 327(A) and 329(A) of the Bankruptcy Code,
             Bankruptcy Rules 2014(A) and 2016(B), and Local Bankruptcy Rules 2014(A)
             and 2016-1, for an Order Authorizing the Debtors to Retain and Employ
             Armstrong Teasdale LLP as Co-Restructuring Counsel Effective Nunc Pro Tunc
             to the Petition Date [Docket No. 442]

             Objections Received: None to date.
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 8 of 13


       11.   Akin Gump Retention Application. Debtors’ Application for Entry of an Order
             Authorizing the Retention and Employment of Akin Gump Strauss Hauer & Feld
             LLP as Counsel to the Debtors and Debtors in Possession Effective Nunc Pro
             Tunc to the Petition Date [Docket No. 33]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order Approving Debtors’ Application for Entry of
             an Order Authorizing the Retention and Employment of Akin Gump Strauss
             Hauer & Feld LLP as Co-Counsel to the Debtors and Debtors in Possession
             Effective Nunc Pro Tunc to the Petition Date [Docket No. 295]

             First Supplemental Declaration of Meredith Lahaie in Support of the Debtors’
             Application for Entry of an Order Authorizing the Retention and Employment of
             Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors and Debtors in
             Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 414]

             Limited Response of Alden Global Capital LLC to Limited Objections of (I) the
             Ad Hoc Group of Prepetition Term Lenders and Axar Capital Management and
             (II) the Official Committee of Unsecured Creditors to the Debtors’ Applications
             to Retain Counsel [Docket No. 515]

             Debtors’ Response to (1) Joint Limited Objection of the Ad Hoc Group of
             Prepetition Term Loan Lenders and Axar Capital Management to Debtors’
             Application to Retain Counsel and (2) Limited Objection and Joinder of the
             Official Committee of Unsecured Creditors to the Debtors’ Applications to Retain
             Counsel [Docket No. 520]

             Motion to Quash Document Request of the Ad Hoc Group of Prepetition Term
             Loan Lenders, Motion to Shorten Time for Response, and Incorporated
             Memorandum in Support [Docket No. 535]

             Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
             Approving the Form and Manner of Notice Thereof, and (III) Granting Related
             Relief [Docket No. 536]

             Objections Received: Joint Limited Objection and Reservation of Rights of the
             Ad Hoc Group of Prepetition Term Loan Lenders and Axar Capital Management
             to the Debtors’ Applications to Retain Counsel [Docket No. 444]

             Limited Objection of the Official Committee of Unsecured Creditors to the
             Debtors’ Applications to Retain Counsel and Joinder in Part to the Joint Limited
             Objection and Reservation of Rights of the Ad Hoc Group of Prepetition Term
             Loan Lenders and Axar Capital Management to Such Applications [Docket No.
             488]
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 9 of 13


       12.   PJ Solomon Retention Application. Application of the Debtors for Appointment
             of PJ Solomon as Investment Banker to the Debtors Effective as of the Petition
             Date [Docket No. 34]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 12, 2019.

             Related Documents: Interim Order Authorizing Retention and Appointment of
             PJ Solomon as Investment Banker Nunc Pro Tunc to the Petition Date [Docket
             No. 296]

             First Supplemental Declaration of Derek Pitts in Support of Application of the
             Debtors for Appointment of PJ Solomon as Investment Banker to the Debtors
             Effective as of the Petition Date [Docket No. 430]

             Objections Received: None to date.

       13.   Seward & Kissel LLP Retention Application. Debtors’ Application for Entry of
             an Order Pursuant to Section 327(a) of the Bankruptcy Code Authorizing the
             Retention and Employment of Seward & Kissel LLP as Counsel to the Debtors
             Effective Nunc Pro Tunc to the Petition Date [Docket No. 29]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order Approving Debtors’ Application for Entry of
             an Order Pursuant to Section 327(a) of the Bankruptcy Code Authorizing the
             Retention and Employment of Seward & Kissel LLP as Counsel to the Debtors
             Effective Nunc Pro Tunc to the Petition Date [Docket No. 292]

             First Supplemental Declaration of John R. Ashmead in Support of Debtors’
             Application for Entry of an Order Pursuant to Section 327(A) of the Bankruptcy
             Code Authorizing the Retention and Employment of Seward & Kissel LLP as
             Counsel to the Debtors Effective Nunc Pro Tunc to the Petition Date [Docket No.
             415]

             Limited Response of Alden Global Capital LLC to Limited Objections of (I) the
             Ad Hoc Group of Prepetition Term Lenders and Axar Capital Management and
             (II) the Official Committee of Unsecured Creditors to the Debtors’ Applications
             to Retain Counsel [Docket No. 515]

             Separate Response of the Debtors to (1) Joint Limited Objection of the Ad Hoc
             Group of Prepetition Term Loan Lenders and Axar Capital Management to
             Debtors’ Applications to Retain Counsel and (2) Limited Objection and Joinder of
             the Official Committee of Unsecured Creditors to Debtors’ Application to Retain
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 10 of 13


             Counsel to the Extent They Relate to the Retention of Seward & Kissel LLP
             [Docket No. 521]

             Objections Received: Joint Limited Objection and Reservation of Rights of the
             Ad Hoc Group of Prepetition Term Loan Lenders and Axar Capital Management
             to the Debtors’ Applications to Retain Counsel [Docket No. 444]

             Limited Objection of the Official Committee of Unsecured Creditors to the
             Debtors’ Applications to Retain Counsel and Joinder in Part to the Joint Limited
             Objection and Reservation of Rights of the Ad Hoc Group of Prepetition Term
             Loan Lenders and Axar Capital Management to Such Applications [Docket No.
             488]

       14.   Ankura Retention Application. Application of the Debtors Pursuant to 11 U.S.C.
             §§ 105(a) and 363(b) to (I) Retain Ankura Consulting Group, LLC to Provide the
             Debtors a Chief Restructuring Officer and Certain Additional Personnel and (II)
             Designate Stephen Marotta as Chief Restructuring Officer for the Debtors Nunc
             Pro Tunc to the Petition Date [Docket No. 32]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order Approving the Application of the Debtors to
             (I) Retain Ankura Consulting Group, LLC to Provide the Debtors a Chief
             Restructuring Officer and Certain Additional Personnel and (II) Designate
             Stephen Marotta as Chief Restructuring Officer for the Debtors Nunc Pro Tunc to
             the Petition Date [Docket No. 294]

             First Supplemental Declaration of Stephen Marotta in Support of the Debtors’
             Application to (I) Retain Ankura Consulting Group, LLC to Provide the Debtors
             as Chief Restructuring Officer, a Restructuring Officer and Certain Additional
             Personnel and (II) Designate Stephen Marotta as Chief Restructuring Officer and
             Adrien Frankum as Restructuring Officer for the Debtors Nunc Pro Tunc to the
             Petition Date [Docket No. 418]

             Objections Received: None to date.

       15.   Malfitano Advisors, LLC Retention Application. Debtors’ Application for Entry
             of an Order, Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code, (I)
             Authorizing Employment and Retention of Malfitano Advisors, LLC as the
             Debtors’ Asset Disposition Advisor and Consultant, Nunc Pro Tunc to the
             Petition Date and (II) Granting Related Relief [Docket No. 30]
Case 19-40883   Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52          Main Document
                                        Pg 11 of 13


             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents:        Supplemental Declaration in Support of Debtors’
             Application for Entry of an Order, Pursuant to Sections 327(a) and 328(a) of the
             Bankruptcy Code, (I) Authorizing Employment and Retention of Malfitano
             Advisors, LLC as the Debtors’ Asset Disposition Advisor and Consultant, Nunc
             Pro Tunc to the Petition Date and (II) Granting Related Relief [Docket No. 39]

             Interim Order Authorizing Retention and Appointment of Malfitano Advisors,
             LLC as Asset Disposition Advisor and Consultant Nunc Pro Tunc to the Petition
             Date [Docket No. 293]

             Second Supplemental Declaration of Joseph Malfitano in support of the Debtors’
             Application for an Order Authorizing the Employment and Retention of Malfitano
             Advisors, LLC as the Debtors’ Asset Disposition Advisor and Consultant as of
             the Petition Date [Docket No. 416]

             Objections Received: None to date.

       16.   A&G Realty Partners, LLC Retention Application. Application of Debtors for
             Entry of an Order, Pursuant to 11 U.S.C. § 327(a) and 328(a), Bankruptcy Rules
             2014 and 2016, and Local Rules 2014A and 2016-2, Authorizing the Retention
             and Employment of A&G Realty Partners, LLC as the Debtors’ Real Estate
             Advisor Nunc Pro Tunc to the Petition Date [Docket No. 26]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.

             Related Documents: Interim Order Authorizing the Retention and Employment
             of A&G Realty Partners, LLC as the Debtors’ Real Estate Advisor Nunc Pro Tunc
             to the Petition Date [Docket No. 198]

             Objections Received: None to date.

       17.   Reevemark Retention Application. Debtors’ Application Seeking an Order
             Authorizing the Employment and Retention of Reevemark, LLC as Corporate
             Communications Consultants to the Debtors Nunc Pro Tunc to the Petition Date
             [Docket No. 27]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 7, 2019. The Committee’s objection deadline is
             March 11, 2019.
Case 19-40883   Doc 542   Filed 03/14/19 Entered 03/14/19 07:35:52     Main Document
                                       Pg 12 of 13


            Related Documents: Interim Order Authorizing Retention and Appointment of
            Reevemark, LLC as Corporate Communications Consultants to the Debtors Nunc
            Pro Tunc to the Petition Date [Docket No. 199]

            First Supplemental Declaration of Hugh Burns in Support of the Debtors’
            Application Seeking an Order Authorizing the Employment and Retention of
            Reevemark, LLC as Corporate Communication Consultants to the Debtors Nunc
            Pro Tunc to the Petition Date [Docket No. 417]

            Objections Received: None to date.
Case 19-40883     Doc 542    Filed 03/14/19 Entered 03/14/19 07:35:52      Main Document
                                          Pg 13 of 13



Dated: March 14, 2019
       St. Louis, Missouri
                                     /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. MO 34641
                                     Erin M. Edelman MO 67374
                                     John G. Willard MO 67049
                                     ARMSTRONG TEASDALE LLP
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, MO 63105
                                     Telephone: (314) 621-5070
                                     Facsimile: (314) 612-2239
                                     Email: rengel@armstrongteasdale.com
                                     Email: eedelman@armstrongteasdale.com
                                     Email: jwillard@armstrongteasdale.com

                                     -and-
                                     Ira Dizengoff (admitted pro hac vice)
                                     Meredith A. Lahaie (admitted pro hac vice)
                                     Kevin Zuzolo (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     One Bryant Park
                                     New York, NY 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     Email: idizengoff@akingump.com
                                     Email: mlahaie@akingump.com
                                     Email: kzuzolo@akingump.com

                                     - and -

                                     Julie Thompson (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     1333 New Hampshire Avenue, N.W.
                                     Washington, D.C. 20036
                                     Telephone: (202) 887-4000
                                     Facsimile: (202) 887-4288
                                     Email: julie.thompson@akingump.com

                                     Proposed Counsel to the Debtors and Debtors in
                                     Possession
